Citation Nr: 0115464	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an earlier effective date than January 30, 
1996, for the grant of a total disability rating based on 
individual unemployability (TDIU).  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from January 1944 to 
January 1946, and from January 1948 to June 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 hearing officer decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in St. Paul, Minnesota, which 
granted the veteran a TDIU effective August 15, 1998.  The 
veteran appealed the decision, and by an October 2000 
decision, the hearing officer granted an earlier effective 
date to January 30, 1996.  

Pursuant to a July 2000 letter from the veteran's 
representative, his power of attorney with said 
representative was revoked on August 8, 2000.  

In a statement dated October 1995, the veteran wrote that he 
was still having serious problems with his postoperative 
subtotal gastrectomy.  As the veteran was rated as 40 percent 
disabling for his service-connected subtotal gastrectomy at 
that time, the issue of an earlier effective date than 
January 30, 1996, for a 60 percent schedular rating for a 
subtotal gastrectomy is referred to the RO for proper 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran filed a claim for a TDIU in March 1998.

3.  The veteran filed a claim for an increased rating for his 
subtotal gastrectomy, postoperative, from 40 percent, on 
January 28, 1997. 

4.  The veteran was granted an effective date for a TDIU of 
January 30, 1996; the evidence does not show that the veteran 
filed an informal claim for a TDIU prior to March 1998.  


CONCLUSION OF LAW

An effective date earlier than January 30, 1996, for the 
grant of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By decision dated December 1994, the Board denied the veteran 
an increased rating for postoperative subtotal gastrectomy 
from 40 percent disabling.  

In a statement received at the Board in April 1995, the 
veteran wrote, "I think the wrong motion was made in my case 
and reconsideration should be made in my favor."  The 
veteran wrote that he was still having serious problems with 
his postoperative subtotal gastrectomy, and continued to go 
to the VA.  

In an April 1995 letter, the Board wrote that the veteran 
could file a motion for reconsideration, but that the motion 
should state in detail any defects in the Board's decision, 
and that there must be some indication that the decision was 
in fact defective.  

VA Medical Center treatment records were submitted from 1996 
and 1997.  They do not make mention of the veteran's being 
unemployable because of his service-connected postoperative 
subtotal gastrectomy.  They show that the veteran was seen on 
January 30, 1996, for his post-gastrectomy syndrome.  

In a statement received on January 28, 1997, the veteran 
wrote that he had a big knot on his left side, and that VA 
doctors had told him that it was a hernia from his last 
surgery.  

By May 1997 rating decision, the RO granted the veteran an 
increased rating for ventral hernias to 20 percent effective 
June 6, 1996, and decreased the veteran's rating to 
noncompensable effective March 1, 1997.  

At the veteran's October 1997 VA examination, he stated that 
he currently worked odd jobs from time to time as he could 
find them.  

By rating decision February 1998, the RO granted an increased 
rating for subtotal gastrectomy, postoperative, from 40 
percent to 60 percent, effective January 30, 1996.  The RO 
chose January 30, 1996, as the effective date because that 
was the date of VA outpatient treatment within one year from 
the date of the veteran's claim received January 28, 1997.  

The veteran submitted his claim for a TDIU in March 1998.  He 
wrote that he had worked from September 1997 to the present 
for American Security, and that medication kept him on the 
job.  He wrote that he received $1280 per month.  He wrote 
that he had worked from 1992 to 1995 in contract cleaning.  

In the veteran's April 1999 notice of disagreement, he wrote 
that his stomach condition was very severe, and that he kept 
losing weight.  

In the veteran's July 1999 substantive appeal, he wrote that 
he was unable to work in any capacity due to his service-
connected disability.  He wrote that although he was working 
in June 1998, he was terminated in August 1998, because he 
could no longer perform the duties of the job.  

The veteran was afforded a hearing before the RO in July 
1999, a transcript of which has been associated with the 
claims folder.  The veteran testified that he had been given 
medication to treat his stomach pain.  He testified that he 
had worked until 1998 out of necessity.  He testified that he 
stopped working on August 14, 1998, and had not worked since.  
He testified that he had never made $1280 a month for 
American Security.  

By decision dated October 1999, the hearing officer 
determined that the veteran was entitled to a TDIU effective 
August 15, 1998.  It was noted that the veteran had testified 
at his hearing that his last date of employment was August 
14, 1998.  

The veteran was afforded a hearing before the RO in September 
2000, a transcript of which has been associated with the 
claims folder.  The veteran testified that he worked for 
American Security for 3 or 4 months.   

In September 2000, an employee with the American Security 
Corporation wrote that the veteran worked with them from 
August 1997 to November 1998, with a leave of absence from 
August 31, 1998, to November 20, 1998.  The employee wrote 
that the veteran had earned $20,173.95 during that time, and 
was voluntarily terminated in November 1998.

By decision dated October 2000, the RO granted the veteran an 
earlier effective date for a TDIU from January 30, 1996.  


Analysis

No reasonable possibility exists that further development 
will assist in the substantiation of the veteran's claim.  
The RO has sought and obtained pertinent medical records 
relating to the veteran's gastrectomy and afforded him VA 
examinations.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A).

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1999); see 38 C.F.R. 
§ 3.400(o)(2), 3.155(a)(1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits. 
(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee. 38 C.F.R. § 3.157.

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2000).  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, a part from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

In October 1999, the RO granted the veteran a TDIU, and in 
October 2000, the RO assigned an effective date of January 
30, 1996, for the TDIU (this was the effective date the RO 
assigned in February 1998 for the veteran's 60 percent rating 
for subtotal gastrectomy, postoperative).  

38 C.F.R. § 4.16 requires that the veteran be unable to 
secure or follow substantially gainful occupation as a result 
of a service-connected disability.  The evidence does not 
show that the veteran was unable to secure or follow 
substantially gainful occupations earlier than January 30, 
1996, as required by 38 C.F.R. § 4.16.  On the veteran's 
March 1998 claim for a TDIU, he wrote that he had worked from 
September 1997 to the present for American Security.  
Although the veteran later testified at his September 2000 
hearing that he had only worked for American Security for 3 
or 4 months, an employee with American Security wrote that 
the veteran had worked for them from August 1997 to November 
1998.  Accordingly, the totality of the evidence shows that 
the veteran worked full time for an extended period after 
August 1997.

Based on the fact that the veteran worked full time after 
January 30, 1996, for an extended period of time, the 
evidence simply does not show that the veteran was unable to 
secure of follow substantially gainful occupation earlier 
than January 30, 1996.  Also, as there are not any documents 
of record to constitute an informal claim for a TDIU pursuant 
to 38 C.F.R. § 3.155, an earlier date for the award of TDIU 
is not afforded under the provisions of 38 C.F.R. § 3.155.  
For these reasons, an effective date earlier than January 30, 
1996, for the grant of a TDIU is not warranted.  


ORDER

An effective date earlier than January 30, 1996, for the 
grant of a TDIU is denied.







		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



